Title: To James Madison from Joseph Wheaton, 8 January 1813
From: Wheaton, Joseph
To: Madison, James


Excellent Sir
Camp West of Mansfield 10 MilesJanry 8. 1813.
On the 6th. after Six days the most Severe labor and fatigue I Succeeded in getting together all our wagons without the loss of a flints worth of the public Stores, and yesterday I ordered the principle wagon Master Mr. James Anderson, whose zeal activity and exposure had been very great with the men, to have all the 18 pd. Gun Carriages to be made ready, with the remaining 12vs. & Six’s—with Six horses to the 18ns. five to the 12vs. and four to the Six’es—with Seven wagons loaded with powder, & fixed amunition, and attempt reaching Sandusky (Head Quarters—) the remaining horses fit for duty—with two Asst. Wagon Masters, and Mr. Paul Anderson the Forage Master to return back to the Mohecan Settlement for forage thirty miles—and for provision—the Snow is 20 inches deep on the level in these woods, and I was informed by My express from Sandusky that the Snow on the plains was belly deep to a horse—yet I had the satisfaction to learn by him that my first detachment had Succeeded in Making their way with the light Sixes and would arrive yesterday—thus opening the rout by breaking through the Snow and mud which has Sufficiently frozen by last mights [sic] excessive cold. So Sir; I trust; by the time the Wagon Master can return to me I Shall be able to provide Sufficent forage and provisions, repair the damaged wagons, and be ready to move with the remainder of My Charge.
I Should have gone on with Making Sleads but upon examining My axes after Supplying what was necessary for these detachments for the purposes of roads, and to cut their firewood by night—I had not enough to cut firewood for the troops.
I cannot fully discribe to you Sir the waste & distruction of Genl. Crooks Brigade. It is as true, as astonishing that to complete the climax of their disolation: on leaving Mansfield they with their ax poles Broke all the Grindstones in the town. I have ordered one to be packed from Mohecan found there on a farm the family being killed lately by the Indians, and I have not had the use of one Since leaving Canton.
May I take the liberty to Say to you Sir, the System of Militia is destructive of the best interist of the Nation, and disgusting, and distressing to the inhabitants where ever they March.
I write you Sir for the information of yourself and the Secretary of war, (whoever he may be only) and please to rest assured, in every Situation of my Zeal & my fidility and best exertions for the public Service. With Great respect I am Sir your Devoted Servant
Joseph Wheaton Capt. M. D. CAsst. D. Q. M. N. W. ArmyComdg. Convoy & detachment

Excuse this—I write in My Cold tent My ink on the Coals. My pen freezing.
